DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
This communication is in response to applicant's amendment filed on 06/02/2022. Claims 1, 3-5, 8-10, and 12-15 are presently pending for examination. Claims 1, 3, and 12-14 have been amended. Claims 2, 6-7, and 11 have been canceled.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the AFCP 2.0 amendment to claim filed on 06/02/2022.

Allowable Subject Matter
Claims 1, 3-5, 8-10, and 12-15 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1, 13 and 14, the prior art of record (Pierce et al. (US 2018/0039667 A1; hereinafter Pierce) in view Ronda et al. (US 2017/0250972 A1; hereinafter Ronda) further in view of Wayne Slavin (US 2016/0217532 A1; hereinafter Slavin)) does not disclose:

“based on the centre point, identifying, by the node, a subset of the information providing systems that provided data proximate the centre point; 
authorizing, by the node in cooperation with other nodes of the group, a transfer of a token to each information providing system in the subset; 
in response to determining that the data received from the at least one of the information providing systems does not correspond with a committed solution based on the proof of solution data, discarding the data; 
detecting malicious activity by a malicious party, wherein the malicious party is one of a plurality of nodes of the congress; and 
using a private key share to confiscate at least a portion of tokens previously transferred to the congress pool by the malicious party.” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Pierce teaches “determining if a data message is valid according to rules stored in a data structure of a blockchain” (Abstract, [0048], [0129] and [0165]). Similarly, Ronda teaches “public keys used to sign the transaction” ([0152] and [0156]) and Slavin teaches “securing claim data via a block-chain scheme” ([0008] and [0077-0078]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497